JUDGMENT
Tsoucalas, Judge:
The Department of Commerce, International Trade Administration (“ITA”), having submitted its Final Results of Redetermination Pursuant to Court Remand, The Torrington Company v. United States Slip Op. 93-175 (September 8, 1993) (“Remand Results”), and the Court having examined all comments filed in regard to the ITA’s Remand Results, it is hereby
Ordered that since as a matter of law the ITA has incorrectly adjusted United States price (“USP”) for Sweden’s value added tax (“VAT”), and since there is no just reason for delay in the entry of final judgment on *1260this issue, this Court is following its decision on this issue in Torrington Co. v. United States, 17 CIT 1113, 1116-17, 834 F. Supp. 1384, 1387-88 (1993), and is entering final judgment on this issue ordering the ITA to apply Sweden’s VAT rate to USP calculated at the same point in the stream of commerce as where Sweden’s VAT rate is applied for home market sales and add the resulting amount to USP; and it is further
Ordered that this case is dismissed.